Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2020

                                      No. 04-19-00798-CV

                           Stephen W. MABERY and Damon Thorpe,
                                        Appellants

                                                 v.

  MORANI RIVER RANCH HOLDINGS LP, Morani GP LLC, Morani River Ranch LLC,
             Kevin L. Reid and Stewards of Wildlife Conservation Inc.,
                                   Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI03565
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

         On February 13, 2020, we abated this appeal to the trial court to clarify whether it
intended to render a final judgment on Appellants’ claims against Appellees and, if so, to sign a
judgment that is final for purposes of appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
206 (Tex. 2001). We received a supplemental clerk’s record on March 20, 2020, containing the
trial court’s “Amended Order Granting Final Summary Judgment.” The order states that
Appellants take nothing on their claims against Appellees, it disposes of all claims and parties,
and it is a final, appealable judgment. Accordingly, this court has jurisdiction over the appeal. It
is therefore ORDERED that Appellees’ motion to dismiss the appeal for lack of jurisdiction is
DENIED. It is further ORDERED that this appeal is REINSTATED on the docket of this court.
Appellants’ brief is due no later than thirty days from the date of this order.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court